Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Wyatt Hessing appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) action without prejudice under Fed.R.Civ.P. 41(b), for failure to comply with a prior court order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hessing v. Brunette, No. 3:13-cv-00595-HEH (E.D.Va. Dec. 12, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in *238the materials before this court and argument would not aid the decisional process.

AFFIRMED.